DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 53-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11228358. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent anticipated the claims in the instant application as shown in the table below.

Instant application
Patent 11228358
53. A signal transmission method, comprising: receiving, by a terminal device, beam indication information sent by a network device, wherein the beam indication information indicates whether or not a same beam is adopted for sending N Channel State Information-Reference Signals (CSI-RSs) on N CSI-RS resources from the network device, and N is an integer greater than 1; and receiving, by the terminal device, according to the beam indication information, the N CSI-RSs sent on the N CSI-RS resources from the network device; wherein the beam indication information indicates that the N CSI-RSs are sent to the terminal device using at least two different beams, and the method further comprises: sending, by the terminal device, first indication information to the network device, the first indication information indicating K signals out of the N CSI-RSs, wherein 1≤K<N, and K being an integer.
1. A signal transmission method, comprising: receiving, by a terminal device, beam indication information sent by a network device, wherein the beam indication information indicates whether or not a same beam is adopted for sending N Channel State Information-Reference Signals (CSI-RSs) on N CSI-RS resources from the network device, and N is an integer greater than 1; and receiving, by the terminal device, according to the beam indication information, the N CSI-RSs sent on the N CSI-RS resources from the network device; wherein the beam indication information indicates that the N CSI-RSs are sent to the terminal device using at least two different beams, and the method further comprises: sending, by the terminal device, first indication information to the network device, the first indication information indicating K signals out of the N CSI-RSs, wherein 1≤K<N, and K being an integer.
54. The method of claim 53, wherein the N CSI-RSs are a same type of reference signals with different transmission resource configurations.
2. The method of claim 1, wherein the N CSI-RSs are a same type of reference signals with different transmission resource configurations.
55. The method of claim 53, wherein the N CSI-RSs are signals activated or deactivated by a same Media Access Control (MAC) signaling, or the N CSI-RSs are reference signals triggered by a same Downlink Control Information (DCI) signaling.
3. The method of claim 1, wherein the N CSI-RSs are signals activated or deactivated by a same Media Access Control (MAC) signaling, or the N CSI-RSs are reference signals triggered by a same Downlink Control Information (DCI) signaling.
56. The method of claim 53, wherein the beam indication information is carried in at least one of the following signaling or signals: Radio Resource Control (RRC) signaling, downlink MAC signaling, DCI signaling, a downlink synchronization signal, a downlink random access signal or a downlink pilot signal.
4. The method of claim 1, wherein the beam indication information is carried in at least one of the following signaling or signals: Radio Resource Control (RRC) signaling, downlink MAC signaling, DCI signaling, a downlink synchronization signal, a downlink random access signal or a downlink pilot signal.
57. The method of claim 56, wherein the RRC signaling is further used to carry transmission resource configuration information corresponding to the N CSI-RSs, and receiving, by the terminal device, according to the beam indication information, the N CSI-RSs sent on the N CSI-RS resources from the network device comprises: receiving, by the terminal device, according to the beam indication information and the transmission resource configuration information, the N CSI-RSs sent on the N CSI-RS resources from the network device.
5. The method of claim 4, wherein the RRC signaling is further used to carry transmission resource configuration information corresponding to the N CSI-RSs, and receiving, by the terminal device, according to the beam indication information, the N CSI-RSs sent on the N CSI-RS resources from the network device comprises: receiving, by the terminal device, according to the beam indication information and the transmission resource configuration information, the N CSI-RSs sent on the N CSI-RS resources from the network device.
58. The method of claim 53, wherein the beam indication information comprises beam information in one-to-one correspondence with each signal in the N CSI-RSs, and the beam indication information indicates whether the same beam is adopted for the N CSI-RSs through at least one of the followings: responsive to determining that contents indicated by beam information for a first signal and a second signal in the N CSI-RSs are the same, the same beam is adopted to transmit the first signal and the second signal; responsive to determining that contents indicated by beam information for a third signal and a fourth signal in the N CSI-RSs are different, different beams are adopted to transmit the third signal and the fourth signal; responsive to determining that beam information for a fifth signal and a sixth signal in the N CSI-RSs is a first preconfigured value, the same beam is adopted to transmit the fifth signal and the sixth signal; responsive to determining that beam information for a seventh signal and an eighth signal in the N CSI-RSs is a second preconfigured value, different beams are adopted to transmit the seventh signal and the eighth signal, the first preconfigured value being different from the second preconfigured value; responsive to determining that a content indicated by beam information for a ninth signal in the N CSI-RSs comprises an index of a tenth signal in the N CSI-RSs, the same beam is adopted to transmit the ninth signal and the tenth signal; or responsive to determining that a content indicated by beam information for an eleventh signal in the N CSI-RSs comprises an index of a twelfth signal in the N CSI-RSs, different beams are adopted to transmit the eleventh signal and the twelfth signal.
6. The method of claim 1, wherein the beam indication information comprises beam information in one-to-one correspondence with each signal in the N CSI-RSs, and the beam indication information indicates whether the same beam is adopted for the N CSI-RSs through at least one of the followings: responsive to determining that contents indicated by beam information for a first signal and a second signal in the N CSI-RSs are the same, the same beam is adopted to transmit the first signal and the second signal; responsive to determining that contents indicated by beam information for a third signal and a fourth signal in the N CSI-RSs are different, different beams are adopted to transmit the third signal and the fourth signal; responsive to determining that beam information for a fifth signal and a sixth signal in the N CSI-RSs is a first preconfigured value, the same beam is adopted to transmit the fifth signal and the sixth signal; responsive to determining that beam information for a seventh signal and an eighth signal in the n CSI-RSs is a second preconfigured value, different beams are adopted to transmit the seventh signal and the eighth signal, the first preconfigured value being different from the second preconfigured value; responsive to determining that a content indicated by beam information for a ninth signal in the N CSI-RSs comprises an index of a tenth signal in the N CSI-RSs, the same beam is adopted to transmit the ninth signal and the tenth signal; or responsive to determining that a content indicated by beam information for an eleventh signal in the N CSI-RSs comprises an index of a twelfth signal in the N CSI-RSs, different beams are adopted to transmit the eleventh signal and the twelfth signal.
59. A signal transmission method, comprising: sending, by a network device, beam indication information to a terminal device, wherein the beam indication information indicates whether or not a same beam is adopted for sending N Channel State Information-Reference Signals (CSI-RSs) on N CSI-RS resources from the network device, and N is an integer greater than 1; and sending, by the network device, the N CSI-RSs on the N CSI-RS resources to the terminal device; wherein the beam indication information indicates that the N CSI-RSs are sent to the terminal device using at least two different beams; and sending, by the network device, the N CSI-RSs on the N CSI-RS resources to the terminal device comprises: sending, by the network device, the N CSI-RSs by using the at least two different beams; and the method further comprises: receiving, by the network device, first indication information sent by the terminal device, the first indication information indicates K signals out of the N CSI-RSs, wherein 1≤K<N and K being an integer.
7. A signal transmission method, comprising: sending, by a network device, beam indication information to a terminal device, wherein the beam indication information indicates whether or not a same beam is adopted for sending N Channel State Information-Reference Signals (CSI-RSs) on N CSI-RS resources from the network device, and N is an integer greater than 1; and sending, by the network device, the N CSI-RSs on the N CSI-RS resources to the terminal device; wherein the beam indication information indicates that the N CSI-RSs are sent to the terminal device using at least two different beams; and sending, by the network device, the N CSI-RSs on the N CSI-RS resources to the terminal device comprises: sending, by the network device, the N CSI-RSs by using the at least two different beams; and the method further comprises: receiving, by the network device, first indication information sent by the terminal device, the first indication information indicates K signals out of the N CSI-RSs, wherein 1≤K<N and K being an integer; and determining, by the network device, a beam from the at least two beams for sending subsequent signals according to the first indication information.
60. The method of claim 59, further comprising: determining, by the network device, a beam on the at least two beams for sending subsequent signals according to the first indication information.
7. A signal transmission method, comprising: sending, by a network device, beam indication information to a terminal device, wherein the beam indication information indicates whether or not a same beam is adopted for sending N Channel State Information-Reference Signals (CSI-RSs) on N CSI-RS resources from the network device, and N is an integer greater than 1; and sending, by the network device, the N CSI-RSs on the N CSI-RS resources to the terminal device; wherein the beam indication information indicates that the N CSI-RSs are sent to the terminal device using at least two different beams; and sending, by the network device, the N CSI-RSs on the N CSI-RS resources to the terminal device comprises: sending, by the network device, the N CSI-RSs by using the at least two different beams; and the method further comprises: receiving, by the network device, first indication information sent by the terminal device, the first indication information indicates K signals out of the N CSI-RSs, wherein 1≤K<N and K being an integer; and determining, by the network device, a beam from the at least two beams for sending subsequent signals according to the first indication information.
61. A terminal device for signal transmission, comprising: a memory and a processor, the memory storing one or more computer programs that, when executed by the processor, cause the processor to execute operations comprising: receiving, by the terminal device, beam indication information sent by a network device, wherein the beam indication information indicates whether or not a same beam is adopted for sending N Channel State Information-Reference Signals (CSI-RSs) on N CSI-RS resources from the network device, and N is an integer greater than 1; and receiving, by the terminal device, according to the beam indication information, the N CSI-RSs sent on the CSI-RS resource from the network device: wherein the beam indication information indicates that the N CSI-RSs are sent to the terminal device using at least two different beams, and the operations further comprise: sending, by the terminal device, first indication information to the network device, the first indication information indicating K signals out of the N CSI-RSs, 1≤K<N, and K being an integer.
8. A terminal device for signal transmission, comprising: a memory and a processor, the memory storing one or more computer programs that, when executed by the processor, cause the processor to execute operations comprising: receiving, by the terminal device, beam indication information sent by a network device, wherein the beam indication information indicates whether or not a same beam is adopted for sending N Channel State Information-Reference Signals (CSI-RSs) on N CSI-RS resources from the network device, and N is an integer greater than 1; and receiving, by the terminal device, according to the beam indication information, the N CSI-RSs sent on the CSI-RS resource from the network device; wherein the beam indication information indicates that the N CSI-RSs are sent to the terminal device using at least two different beams, and the operations further comprise: sending, by the terminal device, first indication information to the network device, the first indication information indicating K signals out of the N CSI-RSs, 1≤K<N, and K being an integer.
62. The terminal device of claim 61, wherein the N CSI-RSs are a same type of reference signals with different transmission resource configurations.
9. The terminal device of claim 8, wherein the N CSI-RSs are a same type of reference signals with different transmission resource configurations.
63. The terminal device of claim 61, wherein the N CSI-RSs are signals activated or deactivated by a same Media Access Control (MAC) signaling, or the N CSI-RSs are reference signals triggered by a same Downlink Control Information (DCI) signaling.
10. The terminal device of claim 8, wherein the N CSI-RSs are signals activated or deactivated by a same Media Access Control (MAC) signaling, or the N CSI-RSs are reference signals triggered by a same Downlink Control Information (DCI) signaling.
64. The terminal device of claim 61, wherein the beam indication information is carried in at least one of the following signaling or signals: Radio Resource Control (RRC) signaling, downlink MAC signaling, DCI signaling, a downlink synchronization signal, a downlink random access signal or a downlink pilot signal.
11. The terminal device of claim 8, wherein the beam indication information is carried in at least one of the following signaling or signals: Radio Resource Control (RRC) signaling, downlink MAC signaling, DCI signaling, a downlink synchronization signal, a downlink random access signal or a downlink pilot signal.
65. The terminal device of claim 64, wherein the RRC signaling is further used to carry transmission resource configuration information corresponding to the N signals, and the operations further comprise: receiving, by the terminal device, according to the beam indication information and the transmission resource configuration information, the N CSI-RSs sent on the N CSI-RS resources from the network device.
12. The terminal device of claim 11, wherein the RRC signaling is further used to carry transmission resource configuration information corresponding to the N signals, and the operations further comprise: receiving, by the terminal device, according to the beam indication information and the transmission resource configuration information, the N CSI-RSs sent on the N CSI-RS resources from the network device.
66. The terminal device of claim 61, wherein the beam indication information comprises beam information in one-to-one correspondence with each signal in the N CSI-RSs, and the beam indication information indicates whether the same beam is adopted for the N CSI-RSs through at least one of the followings: responsive to determining that contents indicated by beam information for a first signal and a second signal in the N CSI-RSs are the same, the same beam is adopted to transmit the first signal and the second signal; responsive to determining that contents indicated by beam information for a third signal and a fourth signal in the N CSI-RSs are different, different beams are adopted to transmit the third signal and the fourth signal; responsive to determining that beam information for a fifth signal and a sixth signal the N CSI-RSs is a first preconfigured value, the same beam is adopted to transmit the fifth signal and the sixth signal; responsive to determining that beam information for a seventh signal and an eighth signal in the N CSI-RSs is a second preconfigured value, different beams are adopted to transmit the seventh signal and the eighth signal, the first preconfigured value being different from the second preconfigured value; responsive to determining that a content indicated by beam information for a ninth signal in the N CSI-RSs comprises an index of a tenth signal in the N CSI-RSs, the same beam is adopted to transmit the ninth signal and the tenth signal; and responsive to determining that a content indicated by beam information for an eleventh signal in the N CSI-RSs comprises an index of a twelfth signal in the N CSI-RSs, different beams are adopted to transmit the eleventh signal and the twelfth signal.
13. The terminal device of claim 8, wherein the beam indication information comprises beam information in one-to-one correspondence with each signal in the N CSI-RSs, and the beam indication information indicates whether the same beam is adopted for the N CSI-RSs through at least one of the followings: responsive to determining that contents indicated by beam information for a first signal and a second signal in the N CSI-RSs are the same, the same beam is adopted to transmit the first signal and the second signal; responsive to determining that contents indicated by beam information for a third signal and a fourth signal in the N CSI-RSs are different, different beams are adopted to transmit the third signal and the fourth signal; responsive to determining that beam information for a fifth signal and a sixth signal in the N CSI-RSs is a first preconfigured value, the same beam is adopted to transmit the fifth signal and the sixth signal; responsive to determining that beam information for a seventh signal and an eighth signal in the N CSI-RSs is a second preconfigured value, different beams are adopted to transmit the seventh signal and the eighth signal, the first preconfigured value being different from the second preconfigured value; responsive to determining that a content indicated by beam information for a ninth signal in the N CSI-RSs comprises an index of a tenth signal in the N CSI-RSs, the same beam is adopted to transmit the ninth signal and the tenth signal; and responsive to determining that a content indicated by beam information for an eleventh signal in the N CSI-RSs comprises an index of a twelfth signal in the N CSI-RSs, different beams are adopted to transmit the eleventh signal and the twelfth signal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631